DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 16-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins (Pub # US 2009/0032590 A1), and further in view of Moore et al. (Pub # US 2016/0078278 A1).
Consider claim 1, Hopkins teaches a system comprising: a sensing suite that is configured to find a safety route for a person [0035]; a set of modules including a generation module that is configured to generate an auditory-haptic content that is not perceived visually but perceived by auditory sense or haptic sense and indicates the found safety route [0044]; and a communication device that is configured to communicate the auditory-haptic content to the person, wherein the sensing suite includes one or more third type of sensors for gathering information concerning hazard elements on a plurality of expected route of the person, and the generation module is configured to generated the auditory-haptic content including a predicted presence of a hazard element among the prefetched hazard element by one or more third type of sensors; and generation module is further configured to generated information concerning the plurality of expected route of the person to allow the person to selected one of plurality of expect route [0032 and 0034].
Hopkins does not teach the sensing suite includes one or more first type of sensors to find step-by-step location of the person; one or more second type of sensors to sense step-by-step motion of the person for determining walking speeds including stopping, progressing, and walking directions of the person; wherein the generation module is further configured to provide content concerning a change in the environment when the person does not move.
In the same field of endeavor, Moore et al. teaches the sensing suite includes one or more first type of sensors to find step-by-step location of the person [0008 and 0194]; one or more second type of sensors to sense step-by-step motion of the person for determining walking speeds including stopping, progressing, and walking directions of the person [0201 and 0209]; wherein the generation module is further configured to provide content concerning a change in the environment when the person does not move [0160] for the benefit of providing the travel information for the user.
Consider claim 3, Hopkins clearly shows and discloses the system, wherein the sensing suite includes a sensor for position measurements in indoor and outdoor, and the generation module includes a unit that is configured to generate the auditory-haptic content including continuous navigation information between indoor and outdoor for navigating the person to a desired destination [0058].
Consider claim 4, Hopkins clearly shows and discloses the system, wherein the sensor for position measurement includes at least one of GPS, Wi-Fi-based indoor positioning systems, and cellular network navigation augmentation systems [0005, 0044 and 0068].
Consider claim5, Hopkins clearly shows and discloses the system, wherein the auditory-haptic content is perceived by the auditory sense and the haptic sense [0055].
Consider claim 6, Hopkins clearly shows and discloses the system, wherein the sensing suite includes a sensor for finding a hazard element on a route of the person, and the generation module includes a unit that is configured to generate the auditory-haptic content including a presence of the hazard element [0046 and 0048].
Consider claim 7, Hopkins clearly shows and discloses the system, wherein the sensing suite includes a sensor for prefetching hazard elements on a plurality of expected routes of the person, and the generation module includes a unit that is configured to generate the auditory-haptic content including a presence of a hazard element on a route of the person selected step-by-step among the prefetched hazard elements [0052].
Consider claim 8, Hopkins clearly shows and discloses the system, wherein the sensing suite includes a sensor for prefetching risk candidate factors for the person on a plurality of expected routes of the person, and the generation module includes a unit that is configured to generate the auditory- haptic content including a presence of risk candidate factor on a route of the person selectable step-by-step among the prefetched risk candidate factors [0053].
Consider claim 9, Hopkins clearly shows and discloses the system, further including an assistant tool that is configured to be held (23, Fig. 1) or wearable (40, Fig. 1) by the person and includes the sensing suite [0036].
Consider claim 10, Hopkins clearly shows and discloses the system, wherein the sensing suite includes a sensor for detecting spatial presence of an object, and the generation module includes a unit that is configured to generate the auditory-haptic content that includes a depth profile in front of the assistant tool [0047].
Consider claim 11, Hopkins clearly shows and discloses the system, wherein the sensing suite includes a sensor for detecting spatial presence of an object, and the generation module includes a unit that is configured to generate the auditory-haptic content including a 3D profile (surrounding environment) around the person [0054].
Consider claim 12, Hopkins clearly shows and discloses the system, wherein the sensing suite includes at least one of an ultrasonic sensor, and a sonar system enabled with depth perception [0046 and 0047].
Consider claim 16, Hopkins teaches similar invention.
Hopkins does not teach the system, wherein the sensing suite includes a sensor configured to detect 360 degree moving objects approaching, and the generation module includes a unit that is configured to generate the auditory-haptic content including an emergency alert instruction to avoid collision.
In the same field of endeavor, Moore et al. teaches wherein the sensing suite includes a sensor configured to detect 360 degree moving objects approaching, and the generation module includes a unit that is configured to generate the auditory-haptic content including an emergency alert instruction to avoid collision [0041 and 0042] for the benefit of detecting the moving objects in the user’s periphery.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the sensing suite includes a sensor configured to detect 360 degree moving objects approaching, and the generation module includes a unit that is configured to generate the auditory-haptic content including an emergency alert instruction to avoid collision as shown in Moore et al., in Hopkins device for the benefit of detecting the moving objects in the user’s periphery.
Consider claim 17, Hopkins teaches similar invention.
Hopkins does not teach the system, wherein the sensing suite includes a sensor for detecting spatial presence of an object, and the set of modules includes an intelligent guidance module that is configured to distinguish between movable objects and immovable objects in frequently traveled paths of the person to help decision making faster and generating the auditory-haptic content with precise guidance.
In the same field of endeavor, Moore et al. teaches wherein the sensing suite includes a sensor for detecting spatial presence of an object, and the set of modules includes an intelligent guidance module that is configured to distinguish between movable objects and immovable objects in frequently traveled paths of the person to help decision making faster and generating the auditory-haptic content with precise guidance [0054] for the benefit of providing danger avoidance.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the sensing suite includes a sensor for detecting spatial presence of an object, and the set of modules includes an intelligent guidance module that is configured to distinguish between movable objects and immovable objects in frequently traveled paths of the person to help decision making faster and generating the auditory-haptic content with precise guidance as shown in Moore et al., in Hopkins device for the benefit of providing danger avoidance.
Consider claim 18, Hopkins teaches similar invention.
Hopkins does not teach the system, wherein the intelligent guidance module includes a machine learning module configured to help understand frequently used tracks to help guide efficiently.
In the same field of endeavor, Moore et al. teaches wherein the intelligent guidance module includes a machine learning module configured to help understand frequently used tracks to help guide efficiently [0132 and 0133] for the benefit of improve system accuracy.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include teaches wherein the intelligent guidance module includes a machine learning module configured to help understand frequently used tracks to help guide efficiently [0132 and 0133] for the benefit of improve system accuracy.
Consider claim 19, Hopkins clearly shows and discloses the system, further comprising a processor (31, Fig. 3) that executes the set of modules [0036].
Consider claim 20, Hopkins clearly shows and discloses the system, further comprising a mobile device (20, Fig. 3) that includes the processor (31, Fig. 3) [0036].
Consider claim 21, the method steps have been performed or executed by the corresponding apparatus as shown in claim 1. Therefore, claim 21 has been analyzed and rejected with regard to claim 1 as set forth above.
Consider claim 22, the method steps have been performed or executed by the corresponding apparatus as shown in claim 2. Therefore, claim 22 has been analyzed and rejected with regard to claim 2 as set forth above.
Consider claim 23, the method steps have been performed or executed by the corresponding apparatus as shown in claim 3. Therefore, claim 23 has been analyzed and rejected with regard to claim 3 as set forth above.
Consider claim 24, the method steps have been performed or executed by the corresponding apparatus as shown in claim 11. Therefore, claim 24 has been analyzed and rejected with regard to claim 11 as set forth above.
Consider claim 27, the method steps have been performed or executed by the corresponding apparatus as shown in claim 16. Therefore, claim 27 has been analyzed and rejected with regard to claim 16 as set forth above.
Claims 13, 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins (Pub # US 2009/0032590 A1) and Moore et al. (Pub #US 2016/0078278 A1) as applied to claims 1 and 21 above, and further in view of Kates (Pub # US 2006/0129308 A1).
Consider claim 13, Hopkins and Moore et al. combined reference teaches similar invention.
Hopkins and Moore et al. combined reference does not teach the system, wherein the sensing suite includes a light sensor, and the generation module includes a unit that is configured to generate the auditory- haptic content including information of an external lighting condition.
In the same field of endeavor, Kates teaches wherein the sensing suite includes a light sensor, and the generation module includes a unit that is configured to generate the auditory- haptic content including information of an external lighting condition [0086] for the benefit of inform the user an ambient condition.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the sensing suite includes a light sensor, and the generation module includes a unit that is configured to generate the auditory- haptic content including information of an external lighting condition as shown in Kates, in Hopkins and Moore et al. combined device for the benefit of inform the user an ambient condition.
Consider claim 14, Hopkins and Moore et al. combined reference teaches similar invention.
Hopkins and Moore et al. combined reference does not teach the system, further comprising a lighting device that is configured to automatically turned on according to a detection result of the light sensor.
In the same field of endeavor, Kates teaches the system, further comprising a lighting device that is configured to automatically turned on according to a detection result of the light sensor [0075] for the benefit of conserving power.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the system, further comprising a lighting device that is configured to automatically turned on according to a detection result of the light sensor as shown in Kates, in Hopkins and Moore et al. combined device for the benefit of conserving power.
Consider claim 25, the method steps have been performed or executed by the corresponding apparatus as shown in claim 13. Therefore, claim 25 has been analyzed and rejected with regard to claim 13 as set forth above.
Claims 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins (Pub # US 2009/0032590 A1) and Moore et al. (Pub # US 2016/0078278 A1) as applied to claims 1 and 21 above, and further in view of Tseng (Pub # US 2006/0028544 A1).
Consider claim 15, Hopkins and Moore et al. combined reference teaches similar invention.
Hopkins and Moore et al. combined reference does not teach the system, wherein the sensing suite includes a sensor configured to detect a presence of water; and the generation module includes a unit that is configured to generate the auditory-haptic content including information of a route that avoid the presence of water.
In the same field of endeavor, Tseng teaches wherein the sensing suite includes a sensor configured to detect a presence of water; and the generation module includes a unit that is configured to generate the auditory-haptic content including information of a route that avoid the presence of water [0022] for the benefit of proving warning for liquid obstruction.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the sensing suite includes a sensor configured to detect a presence of water; and the generation module includes a unit that is configured to generate the auditory-haptic content including information of a route that avoid the presence of water as shown in Tseng, in Hopkins and Moore et al. combined device for the benefit of proving warning for liquid obstruction.
Consider claim 26, the method steps have been performed or executed by the corresponding apparatus as shown in claim 15. Therefore, claim 26 has been analyzed and rejected with regard to claim 15 as set forth above.
Response to Arguments
Applicant’s arguments with respect to claim 1-27 have been considered but are moot because the new amended limitations have been analyzed and rejected as set forth in the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holz (US Patent # 10,656,720 B1) “Mode switching for integrated gestural interaction and multi-user collaboration in immersive virtual reality environments”.
Baquain (Pub # US 2018/0356233 A1) “Intelligent navigation assistance device”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687